Citation Nr: 1141926	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  10-09 209	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-operative bunion, left great toe, status-post bunionectomy (originally claimed as a left big toe condition). 

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left ankle disorder. 


REPRESENTATION

Veteran (Appellant) represented by:  Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION


The Veteran had active military service from June 1976 to November 1980 and from January 1983 to May 1984.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO denied service connection, in pertinent part, for left great toe, right knee and left ankle disorders.  The Veteran appealed the RO's August 2008 rating action to the Board. 

In July 2010, the Veteran failed to appear for a videoconference hearing before the undersigned Veterans Law Judge.  Accordingly, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).


FINDINGS OF FACT

1.  The Veteran served on active military duty from June 1976 to November 1980 and from January 1983 to May 1984. 

2.  On October 18, 2011, the Board was notified by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio that the Veteran died in July 2011.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  

						(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


